UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-26483 Diadexus, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3236309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 349 Oyster Point Boulevard South San Francisco, California (Address of principal executive offices) (Zip Code) (650) 246-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yes¨Nox The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, was 3,838,376 as of August 11, 2015. DIADEXUS, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2015 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Balance Sheets 3 Condensed Statements of Comprehensive Loss 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4 Controls and Procedures 19 PART II – OTHER INFORMATION Item1. Legal Proceedings 21 Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defaults Upon Senior Securities 30 Item4. Mine Safety Disclosures 30 Item5. Other Information 30 Item6. Exhibits 31 Signatures 32 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements DIADEXUS, INC. CONDENSED BALANCE SHEETS (in thousands, except share data) June30, December31, (unaudited) (Note 1) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserve of $910 and $6 at June 30, 2015 and December 31, 2014, respectively Inventory, net Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Other long-term assets 95 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Notes payable, current portion Deferred revenues, current portion — Deferred rent, current portion Unfavorable lease obligations Accrued and other current liabilities Total current liabilities Non-current portion of notes payable Non-current portion of deferred rent Non-current portion of unfavorable lease obligation Other long term liabilities Total liabilities $ $ Commitments and contingencies (Note 11) Stockholders' equity: Preferred Stock, $0.01 par value, 20,000,000 shares authorized; none issued and outstanding — — Common stock, $0.01 par value; 50,000,000 shares authorized; 3,835,636 and 3,783,195 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively 38 38 Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to condensed financial statements. 3 DIADEXUS, INC. CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (in thousands, except share and per share data) Three Months Ended Six Months Ended June30, June30, (unaudited) (unaudited) Revenues: Product sales $ Service revenue License revenue — 75 — Total revenues Operating costs and expenses: Product costs of revenue Service costs of revenue — — Sales and marketing Research and development General and administrative Provision for doubtful accounts 2 2 Total operating costs and expenses Loss from operations ) Interest income, interest expense and other income (expense), net: Interest income — — 1 1 Interest expense ) Other income (expense), net 12 13 28 11 Loss before income tax ) Income tax provision (3 ) — ) ) Net loss $ ) $ ) $ ) $ ) Net loss and Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share: $ ) $ ) $ ) $ ) Weighted average shares used in computing basic and diluted net loss per share See accompanying notes to condensed financial statements. 4 DIADEXUS, INC.
